DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.
 
Summary
The Amendment filed on 23 February 2022 has been acknowledged. 
Claims 1, 17 and 20 have been amended. 
Claim 10 has been cancelled.
Claim 21 has been newly introduced.
Currently, claims 1 – 9 and 11 – 21 are pending and considered as set forth.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 101 rejections set forth in the previous office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9, 13, 15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over McCusker; Patrick D. (US 8073578 B1) in view of Knapp et al. (US 20160236790)

Regarding claim 1, McCusker teaches:
A method for flight navigation path determination comprising: obtaining, at a computing system, an indication of a target destination for an aircraft, wherein the "A method of creating and modifying a flight plan using a cursor control device and a display to represent the flight plan in the context of terrain. The method includes inserting waypoints, including origin and destination waypoints")
based on the initial flight path, obtaining, by the computing system, terrain information that represents elevations of obstacles along the initial flight path; (Abstract: "The flight plan is drawn in the context of terrain on a display where conflicts between the flight plan and terrain are indicated.")
and controlling, by the computing system, the aircraft based on the revised flight path. (Abstract: "Finally, the modified flight plan is activated using the FMS [flight management system]")
McCusker does not explicitly teach element of: 
identifying one or more obstacles have an elevation that exceeds an adjustable threshold elevation that depends on the initial flight path;
during navigation of the initial flight path by the aircraft, obtaining, by the computing system, weather data that indicates an unfavorable weather condition present in an upcoming segment of the initial flight path; 
determining, by the computing system, whether the unfavorable weather condition increases a likelihood of collision with at least one obstacle above a threshold 
responsive to responsive to determining the unfavorable weather condition increases the likelihood of collision with at least one obstacle above the threshold likelihood, modifying, by the computing system using the terrain information, the initial flight path to generate a revised flight path, wherein the computing system automatically generates the revised flight path includes one or more modifications to the series of waypoints of the initial flight path such that navigation of the revised flight path avoids the at least one obstacle.
	Knapp teaches element of:
identifying one or more obstacles have an elevation that exceeds an adjustable threshold elevation that depends on the initial flight path (See figure 13 and paragraph 471 – 472: “The initial path (represented by the dashed line) produced by the Path Generation process of the FPOP module is based on the origin (A), destination (D), and the altitude constraint for the terrain obstacle. This default path results in an initial climb (the segment A to A*), a cruise mode (the segment A* to B) at an optimal no-wind altitude, a segment at higher altitude to clear the obstacle (B to B.1), a return to optimal cruise altitude when the obstacle constraint is removed (the segment B.1 to C) and cruise until the top of the descent point (the segment C to C.1), followed by the descent to landing (the segment C.1 to D). The path generation process uses the climb and descent rates to determine the intermediate points of the flight path (i.e., A.1, B.1, and C.1). …”)
during navigation of the initial flight path by the aircraft, obtaining, by the computing system, weather data that indicates an unfavorable weather condition present in an upcoming segment of the initial flight path (See paragraph 457 – 458; c. Weather information (1414) is uploaded over data link (ADS-B in); d. The aircraft data bus provides current operating or environmental parameters (1416) including temperature, air pressure, and if this is an in-flight update, aircraft position and speed. 2. Data pre-processing (1420) converts the wide-area weather information into a Weather index (1403) of interpolated weather at the locations along the flight track (based on latitude, longitude, and available altitudes). Similarly, sources of caution (e.g., icing or precipitation) are pre-processed to check for their possible effect on the intended route of flight; data are provided in the Cautions index (1405). 3. The FPOP platform is called with the fully assembled set of input data (step or stage 1401). 4. The Flight path generator (1404) creates a three dimensional flight path from the provided 2D Flight track. The generated path is defined by a set of waypoints (defined by latitude, longitude, and altitude), that are connected by segments (climb, cruise, descent) with speeds specified for each segment); 
determining, by the computing system, whether the unfavorable weather condition increases a likelihood of collision with at least one obstacle above a threshold likelihood during subsequent navigation of the upcoming segment of the initial flight path (See at least paragraph 462; Waypoints are connected with flight segments; speeds and range extending generator state are assigned to all segments from the heuristics. 5. Environment evaluation (1412) examines the Flight path in combination with the Weather and Hazards data to determine if the path would benefit from optimization under real world conditions); and 
responsive to responsive to determining the unfavorable weather condition increases the likelihood of collision with at least one obstacle above the threshold likelihood, modifying, by the computing system using the terrain information, the initial flight path to generate a revised flight path, wherein the computing system automatically generates the revised flight path includes one or more modifications to the series of waypoints of the initial flight path such that navigation of the revised flight path avoids the at least one obstacle (See at least paragraph 462 – 467; d. Waypoints are connected with flight segments; speeds and range extending generator state are assigned to all segments from the heuristics.5. Environment evaluation (1412) examines the Flight path in combination with the Weather and Hazards data to determine if the path would benefit from optimization under real world conditions: a. If no additional optimization is necessary or would be beneficial, then the path is provided to the Flight path optimizer (1408); b. If further optimization has potential benefits, then the Alternate flight paths generator (1413) is invoked; i. The Breakpoint generator (1414) may add additional intermediate waypoints to the cruise segments based on sources of cautions and/or winds aloft; this provides more degrees of freedom in the optimization space; ii. The altitude of each cruise segment is varied up to the maximum (set by performance limits) and down to the minimum (set by constraints). Speeds and energy source utilization are again set by using the heuristics;  iii. The full set of possible paths is provided to the flight path optimizer (1408)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include identifying one or more obstacles have an elevation that exceeds an adjustable threshold elevation that depends on the initial flight path as taught by Knapp in the system of McCusker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, McCusker teaches the method of claim 1 and further teaches:
wherein obtaining the indication of the target destination for the aircraft comprises: obtaining the indication of the target destination for the aircraft prior to the aircraft initiating flight; and wherein determining the initial flight path between the current location of the aircraft and the target destination comprises: determining the initial flight path prior to the aircraft initiating flight. (It is obvious in view of McCusker to create and modify a flight plan prior to take off as McCusker discloses in Col 6 Lines 25-28 performing such a method during flight which is significantly more complex, the method would perform equally well prior to take off and is thus simply a matter of design choice seeing as the instant application discloses calculation both before and during. Furthermore, creating and modifying a flight plan before flight is not only well-understood, routine, and conventional, it is a legal requirement before departure.)

Regarding claim 3, McCusker teaches the method of claim 2 and further teaches:
wherein modifying the initial flight path to generate the revised flight path comprises: modifying the initial flight path to generate the revised flight path prior to the aircraft initiating flight. (This is further an obvious limitation in view of McCusker, see the rejection of claim 2.)

Regarding claim 4, McCusker teaches the method of claim 1 and further teaches:
wherein the terrain information includes one or more digital elevation models arranged in a grid, wherein each cell of the grid represents a particular location and indicates respective elevations for one or more obstacles in the particular location.  (A digital elevation model arranged in a grid can be seen in Figure 22)

Regarding claim 5, McCusker teaches the method of claim 4 and further teaches:
wherein the grid only represents obstacles with respective elevations that exceed a predefined elevation above ground level and wherein the adjustable threshold elevation depends on a set of elevations associated with navigation of the initial flight path. (Col 6 Lines 39-45: "Referring now to FIG. 9, a top-down, two-dimensional flight plan map is illustrated, with the flight plan conflicting with the terrain. A flight plan has been created to traverse around a terrain feature. In this example, terrain less than 1,000 ft MSL is not shown. The flight plan has an intended aircraft altitude at 2,000 ft MSL. So, the flight plan in its current form conflicts with the terrain")

claim 6, McCusker teaches the method of claim 1 and further teaches:
wherein modifying the initial flight path to generate the revised flight path comprises: modifying the initial flight path to generate the revised flight path during navigation of the aircraft along the initial flight path.  (Col 6 Lines 25-28: "The present invention allows the pilot to generate a curved-approach around threatening terrain on a just-in-time basis (e.g., prior to reaching the final approach")

Regarding claim 7, McCusker teaches the method of claim 6 and further teaches:
wherein modifying the initial flight path to generate the revised flight path comprises: detecting that the aircraft is navigating towards a particular waypoint in the series of waypoints of the initial flight path; responsive to detecting that the aircraft is navigating towards the particular waypoint, performing an analysis of a terrain between the particular waypoint and at least one subsequent waypoint in the series of waypoints of the initial flight path; based on the analysis of the terrain, identifying one or more obstacles with respective elevations that interfere with navigation of the aircraft between the particular waypoint and the at least one subsequent waypoint; and modifying the initial flight path to generate the revised flight path such that navigation of the revised flight path avoids the one or more obstacles.  (There is no characteristic disclosed to distinguish "a particular waypoint" from any of the other waypoints; accordingly, the claim is interpreted to correspond to a system that analyzes the elevation between any two waypoints of an initial flight path and modifies that flight path during navigation. Such a system is taught by McCusker as detailed in the rejection of claims 1 & 6. Further, the system disclosed by McCusker See MPEP 2144.04 III)

Regarding claim 8, McCusker teaches the method of claim 7 and further teaches:
wherein modifying the initial flight path to generate the revised flight path such that navigation of the revised flight path avoids the one or more obstacles comprises: modifying the particular waypoint and the at least one subsequent waypoint such that navigation of the aircraft occurs at a different elevation between the particular waypoint and the at least one subsequent waypoint. (As seen in Figure 12, the initial flight path (solid line) is modified such that the new flight path (dotted line) is navigated over a different elevation.)

Regarding claim 9, McCusker teaches the method of claim 7 and further teaches:
wherein modifying the initial flight path to generate the revised flight path such that navigation of the revised flight path avoids the one or more obstacles comprises: modifying a location of one or both of the particular waypoint and the at least one subsequent waypoint such that navigation of the aircraft between the particular waypoint and the at least one subsequent waypoint extends over an area without the one or more obstacles.  (As seen in Figure 12, the initial flight path (solid line) is modified such that the new flight path (dotted line) is navigated around the obstacle.)

Regarding claim 13
wherein modifying the initial flight path to generate the revised flight path is further based on an engine type of the aircraft.  (Claim 8: "FMS uses aircraft performance data to limit shape of the resulting curved flight segment to prohibit flight paths which are beyond the capabilities of the aircraft.")

Regarding claim 15, McCusker teaches the method of claim 1 and further teaches:
further comprising: responsive to obtaining the terrain information, identifying a particular obstacle having an elevation that interferes with navigation of the initial flight path; and based on identifying the particular obstacle, providing an indication that represents the particular obstacle via the navigation system of the aircraft. (Col 4 Lines 24-26: "The flight plan is drawn in the context of terrain on a display where conflicts between the flight plan and terrain are indicated.")

Regarding claim 17, it is rejected on the basis that it is directed to a system operative to perform the method of claim 1 and is rejected using the same rationale.

Regarding claim 19, McCusker teaches the method of claim 17 and further teaches:
wherein modifying, using the terrain information, the initial flight path to generate the revised flight path comprises: modifying a lateral path of the initial flight path to generate the revised flight path.  (Figure 10, a top-down view, clearly indicates a lateral modification to the initial flight path.)

claim 20, it is rejected on the basis that it is directed to a non-transitory computer-readable medium operative to perform the method of claim 1 and is rejected using the same rationale.

Regarding claim 21, McCusker and Knapp teach the method of claim 1 and further teaches:
wherein the likelihood of collision is based on a comparison between respective flight elevations for the upcoming segment of the initial flight path and elevations of one or more objects located along the upcoming segment of the initial flight path (See at least paragraph 462 – 467).

Claims 11-12, 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCusker and Knapp in view of Nathan; Visvanathan Thanigai et al (US 20210020049 A1).

Regarding claim 11, McCusker and Knapp teach the method of claim 1, McCusker and Knapp do not explicitly teach:
wherein providing the revised flight path to the navigation system of the aircraft comprises: providing an alert that represents one or more modifications to the initial flight path along with the revised flight path. 
However, in the same field of endeavor, Nathan teaches:
wherein providing the revised flight path to the navigation system of the aircraft comprises: providing an alert that represents one or more modifications to the initial flight path along with the revised flight path.  (Paragraph 79: "while selection of the optimal alternate flight path may be performed automatically, as discussed above, it is also possible for the selection to be performed manually. In this case, the candidate alternate flight paths that are constructed may be presented to the pilot (e.g., displayed on a display in the aircraft) for selection." The presentation of the alternate flight plan to the pilot is interpreted to correspond to an alert representing modifications to a flight plan.)

Regarding claim 12, McCusker and Knapp teach the method of claim 1, McCusker and Knapp do not explicitly teach:
further comprising: providing the revised flight path to an air traffic controller.
However, in the same field of endeavor, Nathan teaches:
further comprising: providing the revised flight path to an air traffic controller. (Paragraph 33: "The aircraft 210 may send the alternate flight path 232 to the air traffic controller")

Regarding claim 14, McCusker and Knapp teach the method of claim 1, McCusker and Knapp do not explicitly teach:
wherein providing the revised flight path to the navigation system of the aircraft comprises: causing the navigation system of the aircraft to display a visual representation that depicts respective differences between the initial flight path and the revised flight path.  
However, in the same field of endeavor, Nathan teaches:
wherein providing the revised flight path to the navigation system of the aircraft comprises: causing the navigation system of the aircraft to display a visual representation that depicts respective differences between the initial flight path and the revised flight path. (Paragraph 75: "the selected optimal alternate flight path may be displayed to the pilot on display 212")

Regarding claim 18, McCusker and Knapp teach the method of claim 17, McCusker and Knapp do not explicitly teach::
wherein modifying, using the terrain information, the initial flight path to generate the revised flight path comprises: modifying a vertical path of the initial flight path to generate the revised flight path.  
However, in the same field of endeavor, Nathan teaches:
wherein modifying, using the terrain information, the initial flight path to generate the revised flight path comprises: modifying a vertical path of the initial flight path to generate the revised flight path. (Paragraph 74: "accounting for any climb distance if the alternate flight path was computed for a cross section that is higher or lower than the current altitude of the aircraft.")

Response to Arguments
The Examiner notes, said applicant’s claim amendment, necessitated the new grounds of rejection.  Claims 1, 17 and 20 remain rejected under 35 U.S.C. 103(a) as being unpatentable over McCusker in view of Knapp et al., however after a reevaluation of the references, in view of said applicant’s claim amendment, a rearrangement of the rejection occurred.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662